Exhibit No. 10.5
ARMSTRONG NON-EMPLOYEE DIRECTORS COMPENSATION SUMMARY1
Annual Retainer Fees

  •   $155,000 — consisting of a Board retainer of approximately $70,000 per
year plus an annual award of restricted stock or stock units, granted in
accordance with the 2008 Directors Stock Unit Plan, valued at approximately
$85,000.

  •   Additional annual retainers as follows:

  •   $160,000 for non-executive Chairman of the Board — such amount to be split
evenly between a cash retainer of approximately $80,000 and in equity of
approximately $80,000

  •   $20,000 for the Audit Committee Chair

  •   $20,000 for the Management Development and Compensation Committee Chair

  •   $10,000 for the Nominating and Governance Committee Chair

  •   Cash is paid quarterly in arrears. The annual stock unit grant is made on
the first business day following the first regular Board meeting following the
annual meeting of shareholders.

  •   Cash payments and stock unit grants may be pro-rated by the Board to
correspond to the period of time to be served by the director between such
director’s election and the next annual meeting of the shareholders.

Special Assignment Fees

  •   From time to time the Board may establish ad hoc committees in connection
with special assignments outside the scope of the standing committees. Following
recommendation of the Nominating and Governance Committee, the Board determines
the appropriate compensation taking into consideration time, effort and travel
required of the directors involved.

  •   A special assignment fee of $2,500 per diem ($1,250 for less than 4 hours)
may be paid in connection with one-on-one meetings with CEO, plant visits, and
other non-scheduled significant activities.

 

      1   This summary is intended to provide an overview of the components of
the Armstrong Non-employee Directors Compensation. The applicable plans,
including the 2008 Directors Stock Unit Plan, and policies referenced herein
contain detailed terms and conditions. In the event of a discrepancy between
this summary and any plan document or Company policy, the terms and conditions
of the plan document or pertinent Company policy shall govern.

 

 



--------------------------------------------------------------------------------



 



Commencement Award

  •   One-time Service Commencement Award of 6,000 units (discretionary grant)
vesting in thirds on the first, second and third anniversary of grant date.

Perquisites

  •   Annual Physical Exam up to $2,000 reimbursement

  •   Directors and Officers Liability Insurance

  •   Travel Accident Insurance

  •   Participation in Armstrong Foundation’s Higher Education Gift-Matching
Program (Provided by the Foundation, a separate legal entity, subject to its
discretion.)

  •   Participation in Armstrong’s Employee Purchase Programs (Policy C-350)

Stock Ownership Requirement
Each director shall acquire and hold until six months following the end of
his/her service, such number or value of units or shares of common stock of the
Company as is specified in the Company’s Corporate Governance Principles. This
requirement is waived as to directors designated by shareholders who, while not
holding shares individually, nevertheless have an equity interest in common
stock of the Company by virtue of their position with the shareholder.
Note: At the request of Messrs. Bonderman and Burns, and as adopted by the Board
on September 22, 2009, neither Mr. David Bonderman nor Mr. Kevin Burns shall
receive compensation for his service as a director.

 

 